Citation Nr: 0322940	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in which entitlement to 
individual unemployability was denied.  

The Board remanded this issue in June 2001.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's service-connected chronic eczema of the hands 
and feet rated as 30 percent disabling, major depressive 
disorder, associated with chronic eczema of the hands and 
feet, rated as 30 percent disabling and right foot callosity 
rated as noncompensably disabling do not preclude him from 
securing and following a substantially gainful occupation 
consistent with his age, education, and occupational 
experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2002 and March 2003 RO letters informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in July 1999, May 2002, September 2002, March 
2003 and April 2003.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in December 
1998, the veteran reported that his service-connected 
disabilities prevented him from securing or following any 
substantially gainful occupation.  He indicated that he had 
been under a doctor's care and/or hospitalized within the 
last 12 months.  He reported that October 1991 was the date 
his disability affected his full-time employment, and that he 
became too disabled to work.  The veteran received in 
indicated that he completed high school and had not had any 
other education or training either before or after he became 
too disabled to work.  

Records in support of his claim for total disability rating 
include VA outpatient treatment records, VA examination 
reports, private medical records and Social Security 
Administration records.  Of some significance is the March 
1992 private neurological examination report.  The 
assessments were multiple strokes with resultant right 
hemiparesis and loss of vision in the left visual field, as 
well as loss of coordination and depression, especially with 
confinement.  The April 1992 Social Security Administration 
Disability Determination and Transmittal listed the primary 
diagnosis for which the veteran was granted social security 
disability benefits as status post cerebrovascualr accident 
and the secondary diagnosis as hypertension.  The Board notes 
that the veteran is not service connected for either status 
post cerebrovascualr accident or hypertension.  

Pursuant to the Board's June 2001 remand the veteran was 
afforded VA examinations to determine whether his service 
connected disabilities, chronic eczema of the hands and feet, 
and major depressive disorder, associated with chronic eczema 
of the hands and feet, render him unemployable.  The March 
2003 VA psychiatric examiner concluded that it was very 
difficult to ascertain how the veteran's depression affected 
him.  The March 2003 VA psychiatric examiner wrote that the 
veteran displayed severe to profound cognitive impairment.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2002).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2002).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2002).  

In this case, service connection is in effect for chronic 
eczema of the hands and feet rated as 30 percent disabling, 
major depressive disorder, associated with chronic eczema of 
the hands and feet, rated as 30 percent disabling and right 
foot callosity rated as noncompensably disabling.  The 
combined rating is 50 percent.  

Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because his 
service-connected disabilities together are not sufficiently 
disabling to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  Moreover, under 
such circumstances, the veteran can also be awarded a TDIU, 
pursuant to the procedures set forth in section 4.16(b), if 
this is an exceptional case, and the veteran is otherwise 
shown to be unemployable due to his service-connected chronic 
eczema of the hands and feet or major depressive disorder 
associated with chronic eczema of the hands and feet.  
Unfortunately, the evidence in this case does not reveal 
unemployability on either basis.  

There is no evidence that the veteran's circumstances are so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran has high school 
education and has experience working in maintenance and as a 
custodian.  He reportedly last worked full-time in October 
1991.  While the veteran undoubtedly suffers from chronic 
eczema of the hands and feet and major depressive disorder 
there is no medical indication that his service-connected 
chronic eczema of the hands and feet or major depressive 
disorder, either alone or in concert with other service- 
connected disabilities, precludes him from obtaining and 
retaining substantially gainful employment.  In fact, the 
medical evidence indicates that the veteran is unemployable 
due to his non-service-connected disabilities, left 
subcortical cerebral infarction with residual transcortical 
nonfluent aphasia, vascular dementia, sensory loss involving 
the right side of the body and mild right upper extremity and 
right lower extremity weakness.  

The March 2002 private neurologist did not feel that the 
veteran would be able to perform any job that required 
lifting greater than 5 pounds, sitting / standing greater 
than 2 hours intermittently, walking greater than 50 feet or 
greater than 2 hours intermittently, stooping, bending, 
climbing, or performing repetitive hand motions.  The private 
neurologist wrote that the veteran's visual ability was 
decreased, which would inhibit his ability to work.  The 
March 2003 VA psychiatric examiner opined that the veteran's 
cognitive disorder appeared to be significantly impacting his 
functioning.  He indicated that it would preclude the 
veteran's ability to maintain gainful employment.  The April 
2003 VA neurological examiner opined that the veteran's left 
subcortical cerebral infarction with residual transcortical 
nonfluent aphasia, which was moderately severe, vascular 
dementia, sensory loss involving the right side of the body 
and mild right upper extremity and right lower extremity 
weakness would prohibit any type of employability.  

Consequently, the records show that the veteran does not meet 
the minimum percentage requirements for a total rating by 
reason of individual unemployability.  Further the evidence 
fails to demonstrate that, in fact the symptoms and 
manifestations of service-connected chronic eczema of the 
hands and feet, major depressive disorder associated with 
chronic eczema of the hands and feet and right foot callosity 
cause him to be unable to engage in gainful employment.  The 
Board finds that although there are some limitations imposed 
by the service-connected disabilities, the veteran's 
inability to perform the physical and mental acts required 
for gainful employment are due to his non-service-connected 
disabilities rather than his service connected disabilities.  

For all the foregoing reasons, the Board finds that the 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West 2002 ); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

A total disability rating based on individual unemployability 
due to service connected disability is denied.  




	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

